Exhibit AÉROPOSTALE REPORTS APRIL SALES RESULTS Same store sales increase 25% Raises First Quarter Guidance New York, New York – May 8, 2008 - Aéropostale, Inc. (NYSE: ARO), a mall-based specialty retailer of casual and active apparel for young women and men, today announced that total net sales for the four-week period ended May 3, 2008 increased 39% to $104.9 million, from $75.4 million for the four-week period ended May 5, 2007. The Company’s same store sales increased 25% for the month, compared to a same store sales decrease of 14% in the year ago period. For the first quarter of fiscal 2008, total net sales have increased 22% to $336.3 million, from $275.8 million in the year-ago period. Same store sales for the first quarter have increased 10%, compared to a same store sales increase of 3% last year. The Company noted that it was very pleased with its strong performance for the month and quarter, which reflects the vitality and momentum of the Aéropostale brand.
